Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5 in the reply filed on 06/06/2022 is acknowledged.
Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang (US 2016/0250714).
Regarding claim 1, Zhang teaches a laser processing apparatus (Fig. 10A), comprising: a laser oscillator (1046) configured to oscillate a laser pulse (abstract; p.0280); a first laser deflection unit (1042) configured to deflect the laser pulse emitted from the laser oscillator in a two-dimensional direction (p.0285-0286); a second laser deflection unit (1044) configured to deflect the laser pulse emitted from the first laser deflection unit in a two-dimensional direction on a same plane as that of the two-dimensional direction of the first laser deflection unit (p.0286), an operation speed of the second laser deflection unit being slower than that of the first laser deflection unit (p.0205); a laser oscillation control unit configured to control an operation of the laser oscillator (p.0282; p.0300); a first laser deflection control unit (1010, 1016, 1018) configured to control an operation of the first laser deflection unit (p.0277-0278); and a second laser deflection control unit (5114) configured to control an operation of the second laser deflection unit (p.0328), wherein the laser processing apparatus is configured to irradiate the laser pulse emitted from the second laser deflection unit onto a substrate (1060) to process a plurality of processing positions in the substrate (abstract; p.0020; p.0282; p.0285), the first laser deflection control unit controls the first laser deflection unit to successively irradiate the laser pulse to multiple sites along a predetermined track in each of the processing positions in turn (p.0285; p.0288-0289), and controls the first laser deflection unit to change energy of the laser pulse emitted from the first laser deflection unit in a middle of repeating the irradiation on the predetermined track (p.0291; p.0410), and the processing is completed by successive irradiation to the multiple sites in each of the processing positions (abstract; p.0020; p.0282; p.0285; p.0288-0289).
Regarding claim 2, Zhang teaches the laser processing apparatus as set forth above, wherein the first laser deflection control unit controls the first laser deflection unit to change the energy of the laser pulse emitted from the first laser deflection unit from a point of time when the successive irradiation on the predetermined track newly starts (p.0291).
Regarding claim 3, Zhang teaches the laser processing apparatus as set forth above, wherein the first laser deflection control unit is configured to change a deflection direction by the first laser deflection unit in accordance with frequency of a driving signal to be supplied to the first laser deflection unit (p.0278; p.0299; p.0304), and to change energy of the laser pulse emitted from the first laser deflection unit in accordance with amplitude of the driving signal to be supplied to the first laser deflection unit (p.0409; p.0411; p.0414).
Regarding claim 4, Zhang teaches the laser processing apparatus as set forth above, wherein the first laser deflection control unit is configured to be capable of making the energy of the laser pulse emitted from the first laser deflection unit smaller in an antecedent period of the successive irradiation compared with that in a following period (p.0291; p.0410).
Regarding claim 5, Zhang teaches the laser processing apparatus as set forth above, wherein the first laser deflection unit is configured by an acousto-optic device (p.0279; p.0073; p.0076).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2021/0331273, US 2019/0001442, US 2022/0048135 and US 2021/0276125.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                             
07/15/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761